Exhibit 10.1

PLAN SUPPORT AGREEMENT

This PLAN SUPPORT AGREEMENT (together with all exhibits, schedules, and
attachments hereto, as amended, supplemented, or otherwise modified from time to
time in accordance with the terms hereof, this “Agreement”), dated as of
June 22, 2017, is entered into by and among (a) Nuverra Environmental Solutions,
Inc. (“Nuverra”) and Heckmann Water Resources Corporation, Heckmann Water
Resources (CVR) Inc., 1960 Well Services, LLC, HEK Water Solutions, LLC,
Appalachian Water Services, LLC, Badlands Power Fuels, LLC (a Delaware limited
liability company), Badlands Power Fuels, LLC (a North Dakota limited liability
company), Landtech Enterprises, L.L.C., Badlands Leasing, LLC, Ideal Oilfield
Disposal, LLC, Nuverra Total Solutions, LLC, NES Water Solutions, LLC, and
Heckmann Woods Cross, LLC (such entities, together with Nuverra, the “Nuverra
Parties”), each of which is a debtor and debtor-in-possession (collectively, the
“Debtors”) in a bankruptcy case (collectively, the “Chapter 11 Cases”) under
chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”), (b)
the Official Committee of Unsecured Creditors in the Chapter 11 Cases (the
“Committee”); and (c) the undersigned holders of the 2021 Notes (as defined
below) (together with their respective successors and permitted assigns under
this Agreement, each a “Supporting Noteholder” and, collectively, the
“Supporting Noteholders”). The Debtors, the Committee and the Supporting
Noteholders are referred to herein as the “Parties” and each individually as a
“Party”. Capitalized terms used herein and not defined herein shall have the
meanings ascribed to such terms in the Amended Prepackaged Plan of
Reorganization under chapter 11 of the Bankruptcy Code (the “Amended Plan”)
annexed hereto as Exhibit A (including all exhibits thereto).

PRELIMINARY STATEMENTS

WHEREAS, the Company and the Supporting Noteholders negotiated in good faith at
arm’s length and agreed to undertake a financial restructuring of the Company,
to be implemented pursuant to a pre-packaged chapter 11 plan of reorganization
in accordance with the terms of that certain Restructuring Support Agreement,
dated as of April 9, 2017 (as amended by the First Amendment to Restructuring
Support Agreement dated April 20, 2017 and the Second Amendment to Restructuring
Support Agreement dated April 28, 2017, the “Supporting Noteholder RSA”), among
the Debtors and each of the Supporting Noteholders;

WHEREAS, on May 1, 2017 (the “Petition Date”), each of the Debtors commenced the
Chapter 11 Cases in the United States Bankruptcy Court for the District of
Delaware (the “Bankruptcy Court”), which are being jointly administered under
Case No. 17-10949, and filed the Debtors’ Prepackaged Plans of Reorganization
under Chapter 11 of the Bankruptcy Code (the “Plan”);

WHEREAS, on May 19, 2017, the United States Trustee for the District of Delaware
(the “US Trustee”) appointed the Committee in these Chapter 11 Cases [ECF
No. 88], the composition of which was amended by the US Trustee on June 2, 2017
[ECF No. 136];



--------------------------------------------------------------------------------

WHEREAS, on May 31, 2017, the Committee filed the Omnibus Limited Objection of
the Official Committee of Unsecured Creditors to Various Pending Motions and
Applications [ECF No. 116];

WHEREAS, on June 1, 2017, the Committee filed the Motion of the Official
Committee of Unsecured Creditors for Reconsideration of Order (I) Scheduling
Combined Hearing of (A) Adequacy of Disclosure Statement and (B) Confirmation of
Prepackaged Plan; (II) Fixing Deadline to Object to Disclosure Statement and
Prepackaged Plan; (III) Approving Prepetition Solicitation Procedures and Form
and Manner of Notice of Commencement, Combined Hearing, and Objection Deadline;
(IV) Conditionally (A) Directing the United States Trustee Not to Convene
Section 341 Meeting of Creditors and (B) Waiving Requirement of Filing
Statements of Financial Affairs and Schedules of Assets and Liabilities; and
(V) Granting Related Relief [ECF No. 127] (the “Reconsideration Motion”);

WHEREAS, (i) on June 7, 2017, the Committee served the First Requests for
Production of Documents by the Official Committee of Unsecured Creditors to the
Debtors, (ii) on June 8, 2017, the Committee served the Subpoena to Produce
Documents, Information, or Objects or to Permit Inspection of Premises in a
Bankruptcy Case Directed to Lazard Freres & Co. LLC and Lazard Middle Markets
LLC and the Subpoena to Produce Documents, Information, or Objects or to Permit
Inspection of Premises in a Bankruptcy Case Directed to Ascribe Capital, LLC and
Subpoena to Produce Documents, Information, or Objects or to Permit Inspection
of Premises in a Bankruptcy Case Directed to Gates Capital Management, Inc., and
(iii) on June 16, 2017, the Committee served the Amended Subpoena to Produce
Documents, Information, or Objects or to Permit Inspection of Premises in a
Bankruptcy Case Directed to Ascribe Capital, LLC and the Amended Subpoena to
Produce Documents, Information, or Objects or to Permit Inspection of Premises
in a Bankruptcy Case Directed to Gates Capital Management, Inc. (collectively,
the “Discovery Requests”);

WHEREAS, in full resolution of the Committee’s issues, concerns, and objections
with respect to the Plan and certain other pending matters to which objections
were filed, the Parties have agreed to pursue and support confirmation and
implementation of the Amended Plan;

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

Section 1.    Certain Definitions; Rules of Construction. As used in this
Agreement, the following terms have the following meanings:

(a)    “2018 Note Claims” has the meaning ascribed to such term in the Amended
Plan.

 

2



--------------------------------------------------------------------------------

(b)    “2018 Noteholder Rights” has the meaning ascribed to such term in the
Amended Plan.

(c)    “2018 Note Indenture Trustee Adverse Action” means, except as to the 2018
Note Indenture Trustee taking any action to effectuate the administration of the
2018 Notes, including with respect to cancellation of securities (Amended Plan
section 4.5) and distributions (Amended Plan article VI), any action by the 2018
Note Indenture Trustee that would, or is intended to, in any material respect,
interfere with, delay or postpone the confirmation of the Amended Plan or the
Effective Date (provided that such relief is not inconsistent with the terms
hereof or of the Amended Plan), including, but not limited to, (a) objecting to,
delaying, impeding, or taking any other action to interfere with, delay, or
postpone acceptance, confirmation, or implementation of the Amended Plan or any
relief sought in connection with or related to confirmation of the Amended Plan;
(b) directly or indirectly soliciting, encouraging, proposing, filing,
supporting, participating in the formulation of any restructuring, sale of
assets (including pursuant to section 363 of the Bankruptcy Code), merger,
workout or plan of reorganization or liquidation (under Chapter 11 or Chapter 7
of the Bankruptcy Code) for any of the Nuverra Parties other than the Amended
Plan or (c) objecting to or filing or publishing any document or pleading
opposing or criticizing the Amended Plan.

(d)     “2018 Note Indenture Trustee” has the meaning ascribed to such term in
the Amended Plan.

(e)    “2018 Note Indenture Trustee All Trade Objection” means the 2018 Note
Indenture Trustee’s Objection to Motion of the Debtors for Entry of Interim and
Final Orders Authorizing Debtors to Pay Certain Prepetition General Unsecured
Claims in the Ordinary Course of Business [ECF No. 95].

(f)     “2021 Noteholder Rights” has the meaning ascribed to such term in the
Amended Plan.

(g)    “Affected Classes” has the meaning set forth in Section 4.

(h)     “Affiliate” means, with respect to any Person, any other Person which
directly or indirectly controls, or is under common control with, or is
controlled by, such Person. As used in this definition, “control” (including,
with its correlative meanings, “controlled by” and “under common control with”)
shall mean, with respect to any Person, the possession, directly or indirectly,
of power to direct or cause the direction of management or policies (whether
through ownership of securities or partnership or other ownership interests, by
contract or otherwise) of such Person. For the avoidance of doubt, none of the
Supporting Noteholders are, or following the Restructuring Transactions will be,
Affiliates of the Debtors.

(i)    “Agreement” has the meaning set forth in the Preamble.

(j)    “All Trade Motion” means the Motion for Entry of Interim and Final Orders
(I) authorizing Debtor to Pay Certain Prepetition General Unsecured Claims in
the

 

3



--------------------------------------------------------------------------------

Ordinary Course of Business, (II) Authorizing Applicable Banks and Other
Financial Institutions to Honor and Process Related Checks and Transfers, and
(III) Granting Related Relief [ECF No. 9].

(k)     “Applicable Law” means any federal state, local or foreign law, statute,
code, ordinance, rule, or regulation, including those addressing unfair and
deceptive acts and practices, advertising, usury, and permits.

(l)     “Amended Plan” has the meaning set forth in the Preliminary Statements.

(m)     “Bankruptcy Code” has the meaning set forth in the Preamble.

(n)    “Bankruptcy Court” has the meaning set forth in the Preliminary
Statements.

(o)     “Business Day” means any day that is not a Saturday, Sunday, or other
day on which banks in New York are authorized or required to close.

(p)    “Chapter 11 Cases” has the meaning set forth in the Preamble.

(q)    “Claim” has the meaning set forth in section 101(5) of the Bankruptcy
Code.

(r)    “Committee” has the meaning set forth in the Preamble.

(s)    “Committee Termination Event” has the meaning set forth in Section 6.

(t)    “Committee Termination Notice” has the meaning set forth in Section 6.

(u)    “Continued Relief First Day Motions” means, collectively, the Wage
Motion, the All Trade Motion and the Prepack Scheduling and Procedures Motion.

(v)     “Debtors” has the meaning set forth in the Preamble.

(w)    “Debtor Termination Event” means (i) a breach by the Committee of any of
its obligations under Sections 2 or 5 hereof, (ii) a breach by the Supporting
Noteholders of any of their obligations under Sections 3 or 5 hereof or (iii) if
the 2018 Note Indenture Trustee were to (a) fail to withdraw the 2018 Note
Indenture Trustee All Trade Objection within two (2) Business Days of the
Support Commencement Date or (b) take any 2018 Note Indenture Trustee Adverse
Action.

(x)    “Debtor Termination Notice” has the meaning set forth in Section 6.

(y)    “Discovery Requests” has the meaning set forth in the Preliminary
Statements.

(z)    “Effective Date” has the meaning ascribed to such term in the Amended
Plan.

 

4



--------------------------------------------------------------------------------

(aa)    “Final DIP Order” means the Order (I) Authorizing the Debtors to
(A) Obtain Financing on a Final Basis and (B) Utilize Cash Collateral of
Prepetition Secured Parties on a Final Basis, (II) Granting Adequate Protection,
(III) Modifying the Automatic Stay, and (IV) Granting Related Relief, Pursuant
to 11 U.S.C. Sections 105, 361, 362, 363(c), (d) and (e), 364(c), (d) and
(e) and 507(b) [ECF No. 189].

(bb)    “Nuverra” has the meaning set forth in the Preamble.

(cc)    “Nuverra Parties” has the meaning set forth in the Preamble.

(dd)    “Party” has the meaning set forth in the Preamble.

(ee)    “Person” means an individual, a partnership, a joint venture, a limited
liability company, a corporation, a trust, an unincorporated organization, a
group, a governmental or regulatory authority, or any legal entity or
association.

(ff)    “Petition Date” has the meaning set forth in the Preliminary Statements.

(gg)    “Plan” has the meaning set forth in the Preliminary Statements.

(hh)    “Plan Value” has the meaning ascribed to such term in the Amended Plan.

(ii)    “Prepack Scheduling and Procedures Motion” means the Motion for an Order
(I) Scheduling Combined Hearing of (A) Adequacy of Disclosure Statement and
(B) Confirmation of Prepackaged Plan; (II) Fixing Deadline to Object to
Disclosure Statement and Prepackaged Plan; (III) Approving Prepetition
Solicitation Procedures and Form and Manner of Notice of Commencement, Combined
Hearing, and Objection Deadline; (IV) Conditionally (A) Directing the United
States Trustee Not to Convene Section 341 Meeting of Creditors and (B) Waiving
Requirement of Filing Statements of Financial Affairs and Schedules of Assets
and Liabilities; and (V) Granting Related Relief [ECF No. 11].

(jj)    “Reconsideration Motion” has the meaning set forth in the Preliminary
Statements.

(kk)    “Rights Offering” has the meaning ascribed to such term in the Amended
Plan.

(ll)     “Support Commencement Date” means the date on which the conditions to
effectiveness set forth in Section 8 are satisfied.

(mm)    “Support Period” means, with reference to any Party, the period
commencing on the Support Commencement Date and ending on the earlier of (i) the
Effective Date; and (ii) the date on which this Agreement is terminated with
respect to such Party in accordance with Section 6 hereof.

 

5



--------------------------------------------------------------------------------

(nn)    “Supporting Noteholder RSA” has the meaning set forth in the Preliminary
Statements.

(oo)    “Supporting Noteholder Termination Event” means (i) a breach by the
Committee of any of its obligations under Sections 2 or 5 hereof, (ii) a breach
by the Debtors of any of their obligations under Sections 4 or 5 hereof, or
(iii) if the 2018 Note Indenture Trustee were to (a) fail to withdraw the 2018
Note Indenture Trustee All Trade Objection within two (2) Business Days of the
Support Commencement Date or (b) take any 2018 Note Indenture Trustee Adverse
Action.

(pp)    “Supporting Noteholder Termination Notice” has the meaning set forth in
Section 6 hereof.

(qq)    “Supporting Noteholders” has the meaning set forth in the Preamble.

(rr)    “US Trustee” has the meaning set forth in the Preliminary Statements.

(ss)    “Wage Motion” means the Motion for Entry of an Order Authorizing the
Debtors to (I) Pay Prepetition Employee, Independent Contractor and Director
Wages, Salaries and Other Compensation, (II) Reimburse Prepetition Employee
Business Expenses, (III) contribute to Prepetition Employee Benefit Programs and
Continue such Programs Postpetition, (IV) Make Payments for Which Prepetition
Payroll Deductions were Made, (V) Pay Workers’ Compensation Obligations, and
(VI) Pay all costs and Expenses Incident to the Foregoing [ECF No. 7].

Unless otherwise specified, references in this Agreement to any Section or
clause refer to such Section or clause as contained in this Agreement. The words
“herein”, “hereof”, and “hereunder” and other words of similar import in this
Agreement refer to this Agreement as a whole, and not to any particular Section
or clause contained in this Agreement. Wherever from the context it appears
appropriate, each term stated in either the singular or plural shall include the
singular and the plural, and pronouns stated in the masculine, feminine, or
neuter gender shall include the masculine, feminine, and neuter genders. The
words “including,” “includes,” and “include” shall each be deemed to be followed
by the words “without limitation.”

Section 2.    Agreements of the Committee.

(a)    Actions in Support. The Committee agrees that, for the duration of the
Support Period, the Committee shall take all reasonably necessary actions in
furtherance and support of this Agreement and the confirmation and
implementation of the Amended Plan.

(b)    Support Confirmation of Amended Plan. The Committee agrees that, for the
duration of the Support Period, the Committee shall:

(i)    Support and adhere to, and not contest or attempt to modify or change,
the date scheduled for the combined confirmation hearing, July 11, 2017,

 

6



--------------------------------------------------------------------------------

or the deadline to object to the Plan or Amended Plan, June 30, 2017, except as
such dates may be adjourned from time to time by the Debtors, with the support
of the Supporting Noteholders, in which case the Committee shall support and
adhere to, and not contest or attempt to modify or change, the dates for the
adjourned confirmation hearing and related deadline to object;

(ii)    perform its commitments and other obligations under this Agreement;

(iii)    not (a) object to, delay, impede, or take any other action to interfere
with, delay, or postpone acceptance, confirmation, or implementation of the
Amended Plan or any relief sought in connection with or related to confirmation
of the Amended Plan (provided that such relief is not inconsistent with the
terms hereof or of the Amended Plan); (b) directly or indirectly solicit,
encourage, propose, file, support, participate in the formulation of any
restructuring, sale of assets (including pursuant to section 363 of the
Bankruptcy Code), merger, workout or plan of reorganization or liquidation
(under Chapter 11 or Chapter 7 of the Bankruptcy Code) for any of the Nuverra
Parties other than the Amended Plan, (c) object to or file or publish any
document or pleading opposing or criticizing the Amended Plan, or (d) otherwise
take any action that would, or is intended to, in any material respect,
interfere with, delay or postpone the confirmation of the Amended Plan or the
Effective Date; and

(iv)    cooperate with the Debtors to oppose any objection to the Amended Plan,
any discovery sought by any Person with respect to the Amended Plan or any
action sought by any Person that would, or is intended to, in any material
respect interfere with, delay or postpone the confirmation of the Amended Plan
or the Effective Date.

(c)    Withdrawal of Reconsideration Motion. The Committee shall withdraw the
Reconsideration Motion as of the Support Commencement Date and shall file a
notice of withdrawal on the docket of the Chapter 11 Cases effectuating such
withdrawal within two (2) Business Days after the filing on the docket of the
Amended Plan, without prejudice to the refiling of the Reconsideration Motion on
an emergency basis in the event that this Agreement is breached by a Party other
than the Committee or otherwise terminated.

(d)    Withdrawal and Termination of Discovery. The Committee agrees that, as of
the Support Commencement Date, it shall withdraw the Discovery Requests and
cease and terminate all discovery contemplated thereby and therein, including,
without limitation, the production of documents and taking and request of any
depositions and such withdrawal shall be effective automatically and without
further action upon the Support Commencement Date, without prejudice to the
refiling of the Discovery Requests on an emergency basis in the event that this
Agreement is breached by a Party other than the Committee or otherwise
terminated.

 

7



--------------------------------------------------------------------------------

(e)    Support of Normalized Business Operations. The Committee agrees to
support efforts to normalize the Debtors’ business operations during the Chapter
11 Cases, and, in connection therewith, agrees to withdraw, as of the Support
Commencement Date, any objection to the remaining relief currently sought in the
Continued Relief First Day Motions and shall file a notice of withdrawal on the
docket of the Chapter 11 Cases effectuating such withdrawal within two
(2) Business Days of the Support Commencement Date, without prejudice to the
refiling of any such objection on an emergency basis in the event that this
Agreement is breached by a Party other than the Committee or otherwise
terminated.

(f)    Payment of Fees and Expenses of 2018 Note Indenture Trustee. The
Committee agrees that the Debtors’ payment of any fees and expenses of the 2018
Note Indenture Trustee and its professionals pursuant to the Amended Plan shall
be contingent upon (i) the 2018 Note Indenture Trustee’s withdrawal of the 2018
Note Indenture Trustee All Trade Objection within two (2) Business Days of the
Support Commencement Date, without prejudice to the refiling of the 2018 Note
Indenture Trustee All Trade Objection on an emergency basis in the event that
this Agreement is breached by a Party other than the Committee or otherwise
terminated, and (ii) the 2018 Note Indenture Trustee having not taken any 2018
Note Indenture Trustee Adverse Action.

Section 3.    Agreements of the Supporting Noteholders. The Supporting
Noteholders and the Debtors agree that the “Restructuring Term Sheet” annexed as
Exhibit A to the Supporting Noteholder RSA is deemed to be modified to
incorporate the terms of the Amended Plan. Except as specifically provided in
this provision, no changes, amendments, or other modifications have been made on
or prior to the date hereof or are being made to the terms of the Supporting
Noteholder RSA or the rights and obligations of the parties thereunder, all of
which terms are hereby ratified and confirmed and remain in full force and
effect.

 

8



--------------------------------------------------------------------------------

Section 4.    Agreements of the Debtors.

(a)    The Debtors shall file the Amended Plan with the Bankruptcy Court within
two (2) Business Days of the Support Commencement Date.

(b)    The Debtors agree to not modify or amend the Amended Plan in a way that
negatively impacts the economic recovery to Claims in classes A6 (2018 Notes
Claims against the Nuverra Group Debtors), B6 (AWS Debtor Unsecured Debt
Claims), C6 (Badlands (DE) Debtor unsecured Debt Claims) and A8 (Nuverra Group
Rejection Damage Claims) (Classes A6, B6, C6 and A8, collectively, the “Affected
Classes”) without the Committee’s consent; provided, however, that the Debtors
may, without the consent of the Committee, eliminate the Rights Offering or
limit the size of the 2018 Noteholder Rights to $30 million; and provided
further, however, that in no event shall the 2021 Noteholder Rights under the
Amended Plan exceed $75 million or be exercisable upon a Plan Value less than
$350 million.

(c)    The Debtors agree that the aggregate amount of allowed Claims in the
Affected Classes shall be no more than $45 million.

(d)    The Debtors agree that, until such time as the Debtors, as reorganized,
become publicly listed, the Debtors shall cooperate reasonably in the
administrative processing of transfers of equity for purposes of recognizing
such transfers on its register of equity holders.

Section 5.    Cooperation on Claims. The Debtors, the Supporting Noteholders and
the Committee agree to cooperate to reduce the allowed Claims in the Affected
Classes, other than the 2018 Note Claims.

Section 6.    Termination of Agreement.

(a)    Committee Termination Events. Upon written notice (the “Committee
Termination Notice”) from the Committee delivered in accordance with Section 17
hereof, the Committee may terminate this Agreement, at any time after the
occurrence, and during the continuation of, any of the following events (each, a
“Committee Termination Event”):

(i)    The Debtors breach any of their obligations under Sections 4 or 5 hereof;

(ii)    The Supporting Noteholders breach any of their obligations under
Sections 3 or 5 hereof; or

(iii)    The Debtors file, propound or otherwise seek approval of a plan of
reorganization, liquidation, sale or other transaction other than the Amended
Plan.

(b)     Debtor Termination Events. Upon written notice (the “Debtor Termination
Notice”) from the Debtors delivered in accordance with Section 17 hereof,

 

9



--------------------------------------------------------------------------------

the Debtors may terminate this Agreement, at any time after the occurrence, and
during the continuation of, any Debtor Termination Event.

(c)    Supporting Noteholder Termination Events. Upon written notice (the
“Supporting Noteholder Termination Notice”) from the Supporting Noteholders
delivered in accordance with Section 17 hereof, the Supporting Noteholders may
terminate this Agreement, at any time after the occurrence, and during the
continuation of, any Supporting Noteholder Termination Event.

(d)    Mutual Termination. This Agreement may be terminated by mutual written
agreement among the Debtors, the Committee and the Supporting Noteholders.

(e)    Effect of Termination. Upon the termination of this Agreement in
accordance with this Section 6, except as provided in Section 11 hereof, this
Agreement shall become void and of no further force or effect, and each Party
shall, except as otherwise expressly provided in this Agreement, be immediately
released from its liabilities, obligations, commitments, undertakings, and
agreements under or related to this Agreement and shall have all the rights and
remedies that it would have had and shall be entitled to take all actions,
whether with respect to the Claims or otherwise, that it would have been
entitled to take had it not entered into this Agreement; provided, however, that
in no event shall any such termination relieve a Party hereto from (i) liability
for its breach or non-performance of its obligations hereunder prior to the date
of such termination; or (ii) obligations under this Agreement that by their
express terms expressly survive termination of this Agreement.

(f)    No Other Representations. Except for the representations and warranties
contained in this Agreement, no Party nor any other Person makes any other
representation or warranty, express or implied.

Section 7.    Amendments and Waivers. This Agreement may not be waived,
modified, amended or supplemented except in a writing signed by all Parties to
this Agreement.

Section 8.    Effectiveness. This Agreement shall become effective and binding
upon each Party upon the delivery of duly authorized and executed signature
pages hereto by (a) the Nuverra Parties; (b) the Committee; and (b) the
Supporting Noteholders.

Section 9.    GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL. THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICTS OF LAW PROVISIONS WHICH WOULD
REQUIRE THE APPLICATION OF THE LAW OF ANY OTHER JURISDICTION. BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ANY LEGAL ACTION, SUIT, DISPUTE, OR PROCEEDING
ARISING UNDER, OUT OF OR IN CONNECTION WITH THIS AGREEMENT

 

10



--------------------------------------------------------------------------------

SHALL BE BROUGHT IN THE DISTRICT OF DELAWARE AND THE PARTIES HERETO IRREVOCABLY
CONSENT TO THE JURISDICTION OF SUCH COURTS AND WAIVE ANY OBJECTIONS AS TO VENUE
OR INCONVENIENT FORUM. EACH PARTY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 10.    Specific Performance/Remedies. Subject to the Parties’
termination rights provided herein, each Party recognizes and acknowledges that
a breach by it of any covenants or agreements contained in this Agreement will
cause other Parties to sustain damages for which such Parties would not have an
adequate remedy at law for money damages, and therefore each Party agrees that
in the event of any such breach, in addition to any other remedy to which such
nonbreaching Party may be entitled, at law or in equity, such nonbreaching Party
shall be entitled, to the extent available, to the remedy of specific
performance of such covenants, including without limitation, to seek the order
of any court of competent jurisdiction requiring any Party to comply promptly
with any of its obligations hereunder. Each Party agrees to waive any
requirement for the securing or posting of a bond in connection with such
remedy.

Section 11.    Survival. Notwithstanding the termination of this Agreement
pursuant to Section 6, Sections 8-11, 14, 18 and 19 shall survive such
termination and shall continue in full force and effect in accordance with the
terms hereof; provided, that any liability of a Party for failure to comply with
the terms of this Agreement shall survive such termination.

Section 12.    Successors and Assigns; Severability; Several Obligations. This
Agreement is intended to bind and inure to the benefit of the Parties and their
respective successors, assigns, heirs, executors, administrators, and
representatives. If any provision of this Agreement, or the application of any
such provision to any Person or circumstance, shall be held invalid or
unenforceable in whole or in part, such invalidity or unenforceability shall
attach only to such provision or part thereof and the remaining part of such
provision hereof and this Agreement shall continue in full force and effect.

Section 13.    No Third-Party Beneficiaries. Unless expressly stated herein,
this Agreement shall be solely for the benefit of the Parties and no other
Person shall be a third-party beneficiary hereof.

Section 14.    Prior Negotiations; Entire Agreement. This Agreement, including
the exhibits and schedules hereto, constitutes the entire agreement of the
Parties, and supersedes all other prior negotiations, with respect to the
subject matter hereof, except that the Parties acknowledge that the Supporting
Noteholder RSA shall continue in full force and effect, except to the extent
modified hereby.

Section 15.    Headings. The headings of the sections, paragraphs, and
subsections of this Agreement are inserted for convenience only and shall not
affect the interpretation hereof or, for any purpose, be deemed a part of this
Agreement.

 

11



--------------------------------------------------------------------------------

Section 16.    Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original, and all of which
together shall be deemed to be one and the same agreement. Execution copies of
this Agreement may be delivered by facsimile, e-mail, or otherwise, which shall
be deemed to be an original for the purposes of this Section 16.

Section 17.    Notices. All notices, requests, demands, document deliveries, and
other communications under this Agreement shall be in writing and shall be
deemed to have been duly given, provided or made (i) when delivered personally;
(ii) when sent by electronic mail (“e-mail”); or (iii) one Business Day after
deposit with an overnight courier service, with postage prepaid to the Parties
at the following addresses or e-mail addresses (or at such other addresses or
e-mail addresses for a Party as shall be specified by like notice):

If to the Debtors:

Nuverra Environmental Solutions, Inc.

14624 North Scottsdale Road, Suite 300

Scottsdale, AZ 35254

Attn: Joe Crabb

         Robert D. Albergotti

Phone: 602-903-7407

joe.crabb@nuverra.com

ralbergotti@alixpartners.com

with a copy to (which shall not constitute notice):

Shearman & Sterling LLP

599 Lexington Avenue

New York, NY 10022

Attn:      Fredric Sosnick, Esq.

              Sara Coelho, Esq.

Phone:   212-848-4000

fredric.sosnick@shearman.com

sara.coelho@shearman.com

If to the Committee:

Kilpatrick Townsend & Stockton LLP

1100 Peachtree Street NE, Suite 2800

Atlanta, GA, 30309-4528

Attn: Todd C. Meyers, Esq.

          Paul M. Rosenblatt, Esq.

Phone: 404-815-6500

Fax:     404-815-6555

tmeyers@kilpatricktownsend.com

 

12



--------------------------------------------------------------------------------

prosenblatt@kilpatricktownsend.com

If to the Supporting Noteholders:

To each Supporting Noteholder at the addresses or e-mail addresses set forth
below the Supporting Noteholders’ signature page to this Agreement.

with a copy (which shall not constitute notice) to the Supporting Noteholders’
Advisors at:

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, New York 10004

Attn:    Brad Eric Scheler, Esq.

            Jennifer L. Rodburg, Esq.

Phone: 212-859-8019

Fax:     212-859-4000

brad.scheler@friedfrank.com

jennifer.rodburg@friedfrank.com

Section 18.    Reservation of Rights; No Admission. Subject to and except as
expressly provided in this Agreement or in any amendment thereof agreed upon by
the Parties pursuant to the terms hereof, nothing herein is intended to, or
does, in any manner waive, limit, impair, or restrict the ability of each of the
Parties to protect and preserve its rights, remedies, and interests, including
its claims against any of the other Parties (or their respective Affiliates or
subsidiaries); provided, further, that nothing herein is intended to, or does,
in any manner, waive, limit, impair, or restrict (i) the ability of the Debtors
or any Supporting Noteholder to object to, contest or otherwise file any
pleading opposing the retention applications (and any professional fees or
expenses sought to be paid by the Debtors pursuant to such retention
applications) of any professional sought to be engaged by the Committee in these
Chapter 11 Cases or (ii) the Committee’s ability to object to, contest or
otherwise file any pleading opposing any professional fees or expenses sought to
be paid by the Debtors to any professionals engaged by the Debtors or, and not
inconsistent with the Final DIP Order, the Supporting Noteholders. Without
limiting the foregoing sentence in any way, if the Amended Plan is not
confirmed, or if this Agreement is terminated for any reason, nothing in this
Agreement shall be construed as a waiver by any Party of any or all of such
Party’s rights, remedies, claims, and defenses, and the Parties expressly
reserve any and all of their respective rights, remedies, claims, and defenses.
This Agreement is part of a proposed settlement of matters that could otherwise
be the subject of litigation among the Parties. Pursuant to Rule 408 of the
Federal Rules of Evidence, any applicable state rules of evidence and any other
Applicable Law, this Agreement and all negotiations relating thereto shall not
be admissible into evidence in any proceeding other than a proceeding to enforce
its terms. This Agreement shall in no event be construed as, or be deemed to be,
evidence of an admission or concession on the part of any Party of any claim or
fault or liability or

 

13



--------------------------------------------------------------------------------

damages whatsoever. Each of the Parties denies any and all wrongdoing or
liability of any kind and does not concede any infirmity in the claims or
defenses which it has asserted or could assert.

Section 19.    Representation by Counsel. Each Party acknowledges that it has
been represented by counsel with respect to this Agreement and the Amended Plan.
Accordingly, any Applicable Law that would provide any Party with a defense to
the enforcement of the terms of this Agreement against such Party based upon
lack of legal counsel shall have no application and is expressly waived. No
Party shall be considered to be the drafter of this Agreement or any of its
provisions for the purpose of any Applicable Law that would, or might cause, any
provision to be construed against such Party.

Section 20.    Enforcement of Rights and Agreement. Notwithstanding anything
herein to the contrary, nothing in this Agreement shall be construed to prohibit
any Party from exercising any rights to enforce this Agreement or any rights not
inconsistent with this Agreement.

Section 21.    Fiduciary Obligations. Notwithstanding anything to the contrary
herein, nothing in this Agreement shall prevent the Debtors or the Committee
from taking or refraining from taking any action that, after receiving advice
from counsel, it is obligated to take or refrain from taking in the performance
of its fiduciary obligations under Applicable Law.

Section 22.    Not Binding on Individual Members of the Committee. For the
avoidance of doubt, the obligations of the Committee under this Agreement shall
be binding on the Committee itself, and nothing set forth in this Agreement
shall be construed to bind any individual member of the Committee in its
individual capacity.

[Signature pages follow]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their respective duly authorized officers, solely in their
respective capacity as officers of the undersigned and not in any other
capacity, as of the date first set forth above.

 

  NUVERRA ENVIRONMENTAL SOLUTIONS, INC., an its affiliated Debtors         By:  

/s/ Joseph M. Crabb

        Name:   Joseph M. Crabb         Title:   Executive Vice President, Chief
Legal Officer and Corporate Secretary



--------------------------------------------------------------------------------

STRICTLY CONFIDENTIAL [Supporting Noteholder] By:  
                                                                               
            Name:                                        
                                                      Title:  
                                                                               
           



--------------------------------------------------------------------------------

STRICTLY CONFIDENTIAL [Supporting Noteholder] By:  
                                                                               
            Name:                                        
                                                      Title:  
                                                                               
           



--------------------------------------------------------------------------------

OFFICIAL COMMITTEE OF UNSECURED CREDITORS By:  

/s/ Sheldon Goldman

Name:   Mr. Sheldon Goldman Title:   Committee Chairperson